Exhibit 10.1




SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of December 10, 2010,
is by and among Savanna East Africa, Inc., a Nevada corporation (the “Parent”),
Savanna East Africa Limited, a Kenya corporation (the “Company”), and Beachhead,
LLC, a ________ limited liability company (the “Shareholder”).  Each of the
parties to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”




BACKGROUND




The Company has 100,000 ordinary shares outstanding, of which 70,000 ordinary
shares are held by the Shareholder (the “Shareholder Shares”).  The Shareholder
has agreed to transfer the Shareholder Shares in exchange for an aggregate of
100,000 newly issued shares of Series A Preferred Stock of the Parent (the
“Parent Stock”).




The exchange of Shareholder Shares for Parent Stock is intended to constitute a
reorganization within the meaning of Section 351 of the Internal Revenue Code of
1986, as amended (the “Code”), or such other tax free reorganization or
restructuring provisions as may be available under the Code.




The Board of Directors of each of the Parent and the Company has determined that
it is desirable to effect this plan of reorganization and share exchange.




AGREEMENT




NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto intending to be legally
bound hereby agree as follows:




ARTICLE I

Exchange of Shares




SECTION 1.01.

Exchange by the Shareholder.  At the Closing (as defined in Section 1.02), the
Shareholder shall sell, transfer, convey, assign and deliver to the Parent all
of the Shareholder Shares free and clear of all Liens in exchange for an
aggregate of one hundred thousand (100,000) newly issued shares of Series A
Preferred Stock of the Parent.




SECTION 1.02.

Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place at the offices of Sichenzia Ross
Friedman Ference LLP in New York, New York, commencing upon the satisfaction or
waiver of all conditions and obligations of the Parties to consummate the
Transactions contemplated hereby (other than conditions and obligations with
respect to the actions that the respective Parties will take at Closing) or such
other date and time as the Parties may mutually determine (the “Closing Date”).




ARTICLE II

Representations and Warranties of the Shareholder




The Shareholder hereby represents and warrants to the Parent, as follows:




SECTION 2.01.

Good Title.  The Shareholder is the record and beneficial owner, and has good
and marketable title to the Shareholder Shares, with the right and authority to
sell and deliver the Shareholder Shares to Parent as provided herein.  Upon
registering of the Parent as the new owner of the Shareholder Shares in the
share register of the Company, the Parent will receive good title to the
Shareholder Shares, free and clear of all liens, security interests, pledges,
equities and claims of any kind, voting trusts, shareholder agreements and other
encumbrances (collectively, “Liens”).




SECTION 2.02.

Power and Authority.  All acts required to be taken by the Shareholder to enter
into this Agreement and to carry out the Transactions have been properly taken.
 This Agreement constitutes a legal, valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with the terms
hereof.




SECTION 2.03.

No Conflicts.  The execution and delivery of this Agreement by the Shareholder
and the performance by the Shareholder of its obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.  





--------------------------------------------------------------------------------







SECTION 2.04.

No Finder’s Fee.  The Shareholder has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.




SECTION 2.05.

Purchase Entirely for Own Account.  The Parent Stock proposed to be acquired by
the Shareholder hereunder will be acquired for investment for its own account,
and not with a view to the resale or distribution of any part thereof, and the
Shareholder has no present intention of selling or otherwise distributing the
Parent Stock, except in compliance with applicable securities laws.




SECTION 2.06.

Available Information.  The Shareholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Parent.




SECTION 2.07.

Non-Registration. The Shareholder understands that the Parent Stock has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and, if issued in accordance with the provisions of this Agreement, will be
issued by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Shareholder’s representations as
expressed herein.  The non-registration shall have no prejudice with respect to
any rights, interests, benefits and entitlements attached to the Parent Stock in
accordance with the Parent charter documents or the laws of its jurisdiction of
incorporation.




SECTION 2.08.

Restricted Securities. The Shareholder understands that the Parent Stock is
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Parent Stock would be acquired in a transaction not involving a
public offering.  The Shareholder further acknowledges that if the Parent Stock
is issued to the Shareholder in accordance with the provisions of this
Agreement, such Parent Stock may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.




SECTION 2.09.

Legends.  It is understood that the Parent Stock will bear the following legend
or another legend that is similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.




and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.




SECTION 2.10.

Accredited Investor.  The Shareholder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act.

ARTICLE III

Representations and Warranties of the Company




The Company represents and warrants to the Parent that:





2




--------------------------------------------------------------------------------







SECTION 3.01.

Organization, Standing and Power.  The Company is duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
“Company Material Adverse Effect”).  The Company is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect.  The Company has delivered to the Parent true and
complete copies of the articles of association, as amended to the date of this
Agreement (as so amended, the “Company Charter Documents”).  




SECTION 3.02.

Capital Structure.  The authorized share capital of the Company consists of
Kenya Shillings One Million divided into One Hundred Thousand ordinary shares of
Kenya Shillings Ten each, all issued and fully paid up or deemed fully paid up.
 No shares or other voting securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of the Company are duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of its jurisdiction of organization, the Company
Charter Documents or any Contract (as defined in Section 3.04) to which the
Company is a party or otherwise bound.  There are no bonds, debentures, notes or
other indebtedness of the Company having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which holders of ordinary shares of the Company may vote (“Voting Company
Debt”).  Except as set forth herein, as of the date of this Agreement, there are
no options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares or other equity interests in, or any security convertible or exercisable
for or exchangeable into any shares or capital stock or other equity interest
in, the Company or any Voting Company Debt, (ii) obligating the Company to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the shares
or capital stock of the Company.  




SECTION 3.03.

Authority; Execution and Delivery; Enforceability.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions.  The execution and delivery by the Company
of this Agreement and the consummation by the Company of the Transactions have
been duly authorized and approved by the Board of Directors of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement and the Transactions.  When executed and delivered,
this Agreement will be enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.  




SECTION 3.04.

No Conflicts; Consents.  




(a)

The execution and delivery by the Company of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.




(b)

Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.





3




--------------------------------------------------------------------------------







SECTION 3.05.

Taxes.  




(a)

The Company has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.




(b)

If applicable, the Company has established an adequate reserve reflected on its
financial statements for all Taxes payable by the Company (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.




(c)

For purposes of this Agreement:




“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.




“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.




SECTION 3.06.

Benefit Plans.  The Company does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of the Company (collectively, “Company Benefit Plans”).  As
of the date of this Agreement there are no severance or termination agreements
or arrangements between the Company and any current or former employee, officer
or director of the Company, nor does the Company have any general severance plan
or policy.




SECTION 3.07.

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility (“Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Parent Stock or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Company Material Adverse Effect.  Neither the Company nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  




SECTION 3.08.

Compliance with Applicable Laws.  The Company is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.




SECTION 3.09.

Brokers; Schedule of Fees and Expenses.  Except for those brokers as to which
the Company and Parent shall be solely responsible, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.  




SECTION 3.10.

Contracts.  There are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of the Company and its subsidiaries taken as a whole.  The Company is
not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Contract to which it is a party or by which
it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Company Material Adverse Effect.





4




--------------------------------------------------------------------------------







SECTION 3.11.

Title to Properties.  The Company does not own any real property.  The Company
has sufficient title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its businesses.  All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of the
Company to conduct business as currently conducted.




SECTION 3.12.

Reserved.




SECTION 3.13.

Insurance.  The Company does not hold any insurance policy.




SECTION 3.14.

Reserved.




SECTION 3.15.

Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its jurisdiction of organization that is or could
become applicable to the Shareholder as a result of the Shareholder and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholder’s ownership of the Parent Stock.




SECTION 3.16.

No Additional Agreements.  The Company does not have any agreement or
understanding with the Shareholder with respect to the Transactions other than
as specified in this Agreement.




SECTION 3.17.

Investment Company.  The Company is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.




SECTION 3.18.

Disclosure.  The Company confirms that neither it nor any person acting on its
behalf has provided the Shareholder or their respective agents or counsel with
any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing.  The Company
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent.  All disclosure provided to the Parent regarding the Company, its
business and the Transactions, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.




SECTION 3.19.

Absence of Certain Changes or Events.  Except in connection with the
Transactions, from January 15, 2010 (date of inception) to the date of this
Agreement, the Company has conducted its business only in the ordinary course,
and during such period there has not been:




(a)

any change in the assets, liabilities, financial condition or operating results
of the Company, except changes in the ordinary course of business that have not
caused, in the aggregate, a Company Material Adverse Effect;




(b)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Company Material Adverse Effect;




(c)

any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;




(d)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Company, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Company Material Adverse
Effect;

(e)

any material change to a material Contract by which the Company or any of its
assets is bound or subject;




(f)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;




(g)

any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;





5




--------------------------------------------------------------------------------







(h)

any alteration of the Company’s method of accounting or the identity of its
auditors;




(i)

any declaration or payment of dividend or distribution of cash or other property
to the Shareholder or any purchase, redemption or agreements to purchase or
redeem any Shareholder Shares;




(j)

any arrangement or commitment by the Company to do any of the things described
in this Section.




SECTION 3.20.

Foreign Corrupt Practices.  Neither the Company, nor, to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.




ARTICLE IV

Representations and Warranties of the Parent




The Parent represents and warrants as follows to the Shareholder and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of the Agreement (the “Parent SEC Documents”):




SECTION 4.01.

Organization, Standing and Power.  The Parent is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered or
made available to the Company true and complete copies of the articles of
incorporation of the Parent, as amended to the date of this Agreement (as so
amended, the “Parent Charter”), and the Bylaws of the Parent, as amended to the
date of this Agreement (as so amended, the “Parent Bylaws”).  




SECTION 4.02.

Subsidiaries; Equity Interests.  The Parent does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.




SECTION 4.03.

Capital Structure.  The authorized capital stock of the Parent consists of Two
Billion (2,000,000,000) shares of common stock, par value $0.001 per share
(“Common Stock”), and 10,000,000 shares of preferred stock, par value $0.001 per
share (“Preferred Stock”), of which 3,529,971 shares of Common Stock, and 0
shares of Preferred Stock are issued and outstanding (before giving effect to
the issuances to be made at Closing).  No other shares of capital stock or other
voting securities of the Parent were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Parent are, and
all such shares that may be issued prior to the date hereof will be when issued,
duly authorized, validly issued, fully paid and non-assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the Nevada Business Corporation Act, the Parent Charter, the Parent
Bylaws or any Contract to which the Parent is a party or otherwise bound.  There
are no bonds, debentures, notes or other indebtedness of the Parent having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of Common Stock may vote (“Voting
Parent Debt”).  Except in connection with the Transactions, as of the date of
this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Parent is a party or by which it is bound
(i) obligating the Parent to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Parent or any Voting Parent
Debt, (ii) obligating the Parent to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Parent.  As of the date of this
Agreement, there are no outstanding contractual obligations of the Parent to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Parent.   The Parent is not a party to any agreement granting any security
holder of the Parent the right to cause the Parent to register shares of the
capital stock or other securities of the Parent held by such security holder
under the Securities Act.  





6




--------------------------------------------------------------------------------







SECTION 4.04.

Authority; Execution and Delivery; Enforceability.  The execution and delivery
by the Parent of this Agreement and the consummation by the Parent of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent and no other corporate proceedings on the part of the Parent are
necessary to authorize this Agreement and the Transactions. This Agreement
constitutes a legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with the terms hereof.




SECTION 4.05.

No Conflicts; Consents.  




(a)

The execution and delivery by the Parent of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.




(b)

No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Section 13 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (B) filings under state “blue sky” laws, as
each may be required in connection with this Agreement and the Transactions.




SECTION 4.06.

SEC Documents; Undisclosed Liabilities.  




(a)

The Parent has filed all Parent SEC Documents since October 25, 2010 pursuant to
Sections 13 and 15 of the Exchange Act, as applicable.




(b)

As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).




SECTION 4.07.

Information Supplied.  None of the information supplied or to be supplied by the
Parent for inclusion or incorporation by reference in any SEC filing or report
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.  




SECTION 4.08.

Absence of Certain Changes or Events.  Except as disclosed in the filed Parent
SEC Documents, from the date of the most recent audited financial statements
included in the filed Parent SEC Documents to the date of this Agreement, the
Parent has conducted its business only in the ordinary course, and during such
period there has not been:




(a)

any change in the assets, liabilities, financial condition or operating results
of the Parent from that reflected in the Parent SEC Documents, except changes in
the ordinary course of business that have not caused, in the aggregate, a Parent
Material Adverse Effect;




(b)

any damage, destruction or loss, whether or not covered by insurance, that would
have a Parent Material Adverse Effect;




(c)

any waiver or compromise by the Parent of a valuable right or of a material debt
owed to it;





7




--------------------------------------------------------------------------------







(d)

any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Parent, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Parent Material Adverse
Effect;




(e)

any material change to a material Contract by which the Parent or any of its
assets is bound or subject;




(f)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;




(g)

any resignation or termination of employment of any officer of the Parent;




(h)

any mortgage, pledge, transfer of a security interest in, or lien, created by
the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;




(i)

any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;




(j)

any declaration, setting aside or payment or other distribution in respect of
any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;




(k)

any alteration of the Parent’s method of accounting or the identity of its
auditors;




(l)

any arrangement or commitment by the Parent to do any of the things described in
this Section 4.08.




SECTION 4.09.

Taxes.  




(a)

The Parent has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.




(b)

The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.




(c)

There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.




SECTION 4.10.

Absence of Changes in Benefit Plans.  From the date of the most recent audited
financial statements included in the Parent SEC Documents to the date of this
Agreement, there has not been any adoption or amendment in any material respect
by Parent of any collective bargaining agreement or any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Parent (collectively, “Parent
Benefit Plans”).  As of the date of this Agreement there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or former employee, officer or director of
the Parent, nor does the Parent have any general severance plan or policy.




SECTION 4.11.

ERISA Compliance; Excess Parachute Payments.  The Parent does not, and since its
inception never has, maintained, or contributed to any “employee pension benefit
plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit plans”
(as defined in Section 3(1) of ERISA) or any other Parent Benefit Plan for the
benefit of any current or former employees, consultants, officers or directors
of Parent.   





8




--------------------------------------------------------------------------------







SECTION 4.12.

Litigation. Except as disclosed in the Parent SEC Documents, there is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect.  Neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.




SECTION 4.13.

Compliance with Applicable Laws.  Except as disclosed in the Parent SEC
Documents, the Parent is in compliance with all applicable Laws, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable Law.
 The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.  




SECTION 4.14.

Contracts.  Except as disclosed in the Parent SEC Documents, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole.  The Parent is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect.




SECTION 4.15.

Title to Properties.  The Parent has good title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the Parent
has leasehold interests, are free and clear of all Liens except for Liens that,
in the aggregate, do not and will not materially interfere with the ability of
the Parent to conduct business as currently conducted.  The Parent has complied
in all material respects with the terms of all material leases to which it is a
party and under which it is in occupancy, and all such leases are in full force
and effect.  The Parent enjoys peaceful and undisturbed possession under all
such material leases.




SECTION 4.16.

Intellectual Property.  The Parent owns, or is validly licensed or otherwise has
the right to use, all Intellectual Property Rights which are material to the
conduct of the business of the Parent taken as a whole.  No claims are pending
or, to the knowledge of the Parent, threatened that the Parent is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.  To the knowledge of the Parent, no person is
infringing the rights of the Parent with respect to any Intellectual Property
Right.




SECTION 4.17.

Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Parent is a party or by which it is bound.  No material
labor dispute exists or, to the knowledge of the Parent, is imminent with
respect to any of the employees of the Parent.




SECTION 4.18.

Reserved.




SECTION 4.19.

Internal Accounting Controls.  The Parent maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities.  The Parent’s officers have evaluated
the effectiveness of the Parent’s controls and procedures.  Since October 25,
2010, there have been no significant changes in the Parent’s internal controls
or, to the Parent’s knowledge, in other factors that could significantly affect
the Parent’s internal controls.




SECTION 4.20.

Reserved.




SECTION 4.21.

Application of Takeover Protections.  The Parent has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Parent’s charter documents or
the laws of its state of incorporation that is or could become applicable to the
Shareholder as a result of the Shareholder and the Parent fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Parent Stock and the Shareholder’s ownership of
the Parent Stock.





9




--------------------------------------------------------------------------------







SECTION 4.22.

No Additional Agreements.  The Parent does not have any agreement or
understanding with the Shareholder with respect to the Transactions other than
as specified in this Agreement.




SECTION 4.23.

Investment Company.  The Parent is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.




SECTION 4.24.

Disclosure.  The Parent confirms that neither it nor any person acting on its
behalf has provided the Shareholder or its respective agents or counsel with any
information that the Parent believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholder
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.




SECTION 4.25.

Certain Registration Matters.  Except as specified in the Parent SEC Documents,
the Parent has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of the
Parent registered with the SEC or any other governmental authority that have not
been satisfied.




SECTION 4.26.

Listing and Maintenance Requirements.  The Parent is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Parent Stock on the trading market on which the Common Stock is currently listed
or quoted.  The issuance and sale of the Parent Stock under this Agreement does
not contravene the rules and regulations of the trading market on which the
Common Stock is currently listed or quoted, and no approval of the stockholders
of the Parent is required for the Parent to issue and deliver to the Shareholder
the Parent Stock contemplated by this Agreement.




SECTION 4.27.

Reserved.




SECTION 4.28.

Foreign Corrupt Practices.  Neither the Parent, nor to the Parent’s knowledge,
any director, officer, agent, employee or other person acting on behalf of the
Parent has, in the course of its actions for, or on behalf of, the Parent (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.




ARTICLE V

Deliveries




SECTION 5.01.

Deliveries of the Shareholder.  




(a)

Concurrently herewith the Shareholder is delivering to the Parent this Agreement
executed by the Shareholder.




(b)

At or prior to the Closing, the Shareholder shall deliver to the Parent:




(i)

certificates representing the Shareholder Shares; and




(ii)

this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholder of the Shareholder Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).




SECTION 5.02.

Deliveries of the Parent.




(a)

Concurrently herewith, the Parent is delivering to the Shareholder and to the
Company, a copy of this Agreement executed by the Parent.





10




--------------------------------------------------------------------------------







(b)

Promptly following the Closing, the Parent shall deliver to the Shareholder a
certificate representing the new shares of Parent Stock issued to the
Shareholder.




SECTION 5.03.

Deliveries of the Company.  




(a)

Concurrently herewith, the Company is delivering to the Parent this Agreement
executed by the Company.




ARTICLE VI

Conditions to Closing




SECTION 6.01.

Shareholder and Company Conditions Precedent.  The obligations of the
Shareholder and the Company to enter into and complete the Closing is subject,
at the option of the Shareholder and the Company, to the fulfillment on or prior
to the Closing Date of the following conditions.




(a)

Representations and Covenants. The representations and warranties of the Parent
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.  The Parent shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Parent on or prior to the Closing Date.  




(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholder, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.




(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since October 25, 2010 which
has had or is reasonably likely to cause a Parent Material Adverse Effect.




(d)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully-diluted basis, shall be as described in
Section 4.03.




(e)

SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.




(f)

Pink Sheets Quotation.  The Parent shall have maintained its status as a Company
whose common stock is quoted on the Pink Sheets and no reason shall exist as to
why such status shall not continue immediately following the Closing.




(g)

Deliveries.  The deliveries specified in Section 5.02 shall have been made by
the Parent.  




(h)

No Suspensions of Trading in Common Stock; Listing.  Trading in the Common Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date quoted for trading on a trading market.




(i)

Satisfactory Completion of Due Diligence.  The Company and the Shareholder shall
have completed their legal, accounting and business due diligence of the Parent
and the results thereof shall be satisfactory to the Company and the Shareholder
in their sole and absolute discretion.




SECTION 6.02.

Parent Conditions Precedent.  The obligations of the Parent to enter into and
complete the Closing are subject, at the option of the Parent, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Parent in writing.




(a)

Representations and Covenants.  The representations and warranties of the
Shareholder and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Shareholder and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholder and the Company on or prior to the Closing Date.





11




--------------------------------------------------------------------------------







(b)

Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Parent.




(c)

No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since January 25, 2010 (date of
inception) which has had or is reasonably likely to cause a Company Material
Adverse Effect.




(d)

Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholder and the Company, respectively.  




(e)

Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in Section 3.02.




(f)

Satisfactory Completion of Due Diligence.  The Parent shall have completed its
legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.




ARTICLE VII

Covenants




SECTION 7.01.

Reserved.




SECTION 7.02.

Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.  




SECTION 7.03.

Continued Efforts.  Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.




SECTION 7.04.

Exclusivity.  Each of the Parent and the Company shall not (and shall not cause
or permit any of their affiliates to) engage in any discussions or negotiations
with any person or take any action that would be inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Each of the Parent and the Company shall notify each other immediately
if any person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.




SECTION 7.05.

Filing of 8-K.  The Parent shall file, no later than four (4) business days of
the Closing Date, a current report on Form 8-K and attach as exhibits all
relevant agreements with the SEC disclosing the terms of this Agreement and
other requisite disclosure regarding the Transactions.




SECTION 7.06.

Access.  Each Party shall permit representatives of any other Party to have full
access to all premises, properties, personnel, books, records (including Tax
records), contracts, and documents of or pertaining to such Party.




SECTION 7.07.

Preservation of Business.  From the date of this Agreement until the Closing
Date, the Company and the Parent shall operate only in the ordinary and usual
course of business consistent with their respective past practices, and shall
use reasonable commercial efforts to (a) preserve intact their respective
business organizations, (b) preserve the good will and advantageous
relationships with customers, suppliers, independent contractors, employees and
other persons material to the operation of their respective businesses, and (c)
not permit any action or omission that would cause any of their respective
representations or warranties contained herein to become inaccurate or any of
their respective covenants to be breached in any material respect.




ARTICLE VIII

Miscellaneous




SECTION 8.01.

Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):





12




--------------------------------------------------------------------------------







If to the Parent, to:

Savanna East Africa, Inc.

2520 South Third Street, #206

Louisville, KY 40208

Telephone: 502-636-2807




If to the Company or the Shareholder, to:




14860 Montfort Drive, Suite 210

Dallas, TX 75254

Telephone: 973-386-3372




SECTION 8.02.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, Parent and the Shareholder.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.  




SECTION 8.03.

Replacement of Securities.  If any certificate or instrument evidencing any
Parent Stock is mutilated, lost, stolen or destroyed, the Parent shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Parent Stock.  If a replacement
certificate or instrument evidencing any Parent Stock is requested due to a
mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.




SECTION 8.04.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Shareholder, Parent and
the Company will be entitled to specific performance under this Agreement.  The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.




SECTION 8.05.

Reserved.




SECTION 8.06.

Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
 Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”




SECTION 8.07.

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.




SECTION 8.08.

Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.




SECTION 8.09.

Entire Agreement; Third Party Beneficiaries. This Agreement, taken together with
the Company Disclosure Schedule and the Parent Disclosure Schedule, (a)
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.




SECTION 8.10.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without reference to
principles of conflicts of laws.  Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the Federal or state courts sitting in New York, New York, and
the parties hereby waive any and all rights to trial by jury.





13




--------------------------------------------------------------------------------







SECTION 8.11.

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.










IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.




The Parent:

SAVANNA EAST AFRICA, INC.

By:  /s/ James D. Tilton, Jr.     

Name: James D. Tilton, Jr.

Title: Chief Operating Officer

The Company:

SAVANNA EAST AFRICA LIMITED

By: /s/ Pauline Muthigani        

Name: Pauline Muthigani

Title: Managing Director







The Shareholder:

BEACHHEAD, LLC

By: /s/ Philip Verges                

Name: Philip Verges

Title: Managing Director  





14


